DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the tube" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 7:  Line 6 recites “extending a fastener thorough said at least one hole”.  It is unclear how you can extend a fastener thorough a hole.  It is assumed it should be “through” and will be examined accordingly.

Regarding claim 10:  It is unclear how a member is formed by polymeric material.  It is believed it should be “formed of polymeric material” and will be examined accordingly.

Claim 11 recites the limitation "the cylindrical part" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hocher et al. (US Patent No 2,061,306) (“Hocher”).

Referring to claim 1:  Hocher teaches  a structure (item 1); a guy wire (item 2) interconnecting the structure and the ground; a vine-inhibiting member (item 7) having an inner surface defining a chamber having a first opening and a second opening; wherein the guy wire extends through the first opening, the chamber, and the second opening; wherein the chamber is tapered such that the chamber is widest at the first opening (figure 1); wherein the chamber has only a single unobstructed opening (figure 4 shows obstructed, figure 2 shows unobstructed); and wherein the single unobstructed opening is the first opening; wherein the member defines at least one flange (item 18) extending into the chamber; a reinforcement member (item 16) extending across the chamber and being mounted to said at least one flange.

Referring to claim 2:  Hocher teaches all the limitations of claim 1 as noted above.  Additionally, Hocher teaches the reinforcement member has a first end (upper end), a second end (at 17), and a midpoint between the first end and the second end, and a slot (item 14) that extends through the tube from the first end to the midpoint; and wherein the guy wire extends through the slot at or adjacent to the midpoint (figure 2).

Referring to claim 3:  Hocher teaches all the limitations of claim 2 as noted above.  Additionally, Hocher teaches a clamp (item 11) mounted to the guy wire and supporting the reinforcement member such that the second end (item 17) contacts the inner surface (figure 3).

Referring to claim 6:  Hocher teaches obtaining a reinforcement member (item 16) having a first end (upright upper), a second end (at 17), a midpoint between the first end and the second end; and a slot (item 14) that extends from the first end to the midpoint; transporting the reinforcement member to a vine-inhibiting member (item 7) having an inner surface defining a tapered chamber with a guy wire (item 2) extending therethrough; moving the reinforcement member such that the guy wire extends through the slot at or near the midpoint (figures 2 and 3); mounting the first end to the vine-inhibiting member; and applying a clamp (item 11) to the guy wire under the reinforcement member such that the second end contacts the inner surface (figures 2 and 3).

Referring to claim 11:  Hocher teaches a structure (item 1); a guy wire (item 2) interconnecting the structure and the ground; a member (item 7) defining a chamber having a first opening and a second opening; wherein the guy wire extends through the first opening, the chamber, and the second opening (figure 1); wherein the chamber is tapered such that the chamber is widest at the first opening (figure 1), wherein the chamber has only a single unobstructed opening; and wherein the single unobstructed opening is the first opening (figure 4 shows obstructed, figure 2 shows unobstructed); and a clamp (item 11) exerting a compressive force on the cylindrical part.

Allowable Subject Matter
Claims 4, 5, and 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635